11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In re Scott L. Gibson,                              * Original Proceedings

No. 11-15-00033-CR                                 * March 6, 2015

                                                   * Per Curiam Memorandum Opinion
                                                     (Panel consists of: Wright, C.J.,
                                                     Willson, J., and Bailey, J.)

      This court has considered Scott L. Gibson’s petition for writ of coram nobis and
concludes that the petition should be dismissed for want of jurisdiction. Therefore,
in accordance with this court’s opinion, the petition is dismissed.